UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2162


CLARENCE B. JENKINS, JR.,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA HUMAN AFFAIRS COMMISSION,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Chief District Judge. (3:16-cv-03255-TLW)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence B. Jenkins, Jr., Appellant Pro Se. Eugene Matthews, RICHARDSON
PLOWDEN, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence B. Jenkins, Jr., appeals the district court’s order accepting the

recommendation of the magistrate judge, dismissing Jenkins’ 42 U.S.C. § 1983 (2012)

claims, declining to exercise supplemental jurisdiction over the remaining state law claims,

and remanding the remaining claims back to state court. See 28 U.S.C. § 1367(c) (2012).

Jenkins’ objections were sufficient to preserve appellate review but we nonetheless affirm

on the merits. Jenkins v. S.C. Human Affairs Comm’n, No. 3:16-cv-03255-TLW (D.S.C.

Sept. 12, 2017). We grant leave to proceed in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2